Title: To Thomas Jefferson from Robert Barraud Taylor, 28 May 1826
From: Taylor, Robert Barraud
To: Jefferson, Thomas

Dear Sir,Norf. May 28th 1826.Your letter with its enclosures reached Newfolk some days ago, while I was absent; or it would have been sooner answered. I shall not be able to give much information to Mr. Miller, on the subject of his enquiries; but what I can give I will; and forward my letter to him, enclosed in yours.I take, as you may imagine, a very deep interest in the success of the University, not only as a father, but as a citizen: and have watched its progress with attention and anxiety. The final success, I hope is beyond doubt. A manifest improvement in the habits of the students has been produced in the present year; and a continuance of the system of energy & promptitude by the faculty aided by the Judiciary, will, I am convinced, in a very short time, give to the institution the character its friends desire. Among so great a number of young men, it can not reasonably be expected, that a few idle & dissipated will not be found. But much will be attained, when they are constrained to practice their irregularities in secret. Their external homage to order & propriety will sustain the virtuous & orderly on their course; only making themselves contemptable in the eyes of their fellow students, who know their private practices, take from their example all its contagion. The late unpleasant occurances will be productive of good, by their moral influences over the second part of the students, not less than by the tenor which they carried to the guilty. I feel very sensibly the kindness which led you to allude to my sons: and experience no slight gratification that their conduct has gained the approbation of the faculty. One of them is young and, by his natural temperament, prone to frolick & gaiety. I have had much anxiety for his thoughtlessness, though more for his principles. They both however understand that my parental authority will always come in aid of that of their professors: and I indulge the hope, that they will continue. to merit the approbation of the faculty.I beg you, Sir, to accept the assurance of my respect & esteemRobert B. Taylor